Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The action is in response to the Applicant’s communication filed on 12/10/2021.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 12/10/2021 filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Continued Examination under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 12/10//2021 has been entered.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
Carapelli, (USPGPub No. 2013/0103585 A1) discloses a fueling environment comprising a plurality of fuel dispensers and Blyth, (USPGPub No. 2017/0247241 A1) discloses a fuel management and control system configured to control a fuel dispenser and to provide information describing the amount of fuel dispensed and Harrell, et al. (USPGPub No. 2015/0120476 A1) discloses a process at a fuel dispenser to present a user interface including data regarding merchant remote from the fuel dispenser's fueling facility and to determine ordering data and Hillam, et al. (USPGPub No. 2006/0157149 A1) discloses a method to prevent a delivery vehicle from making an unauthorized delivery of liquid product to a liquid product storage tank at a retail store facility and Leatherman (USP No. 6,571,151 B1) discloses an intelligent nozzle having a communication system capable of wireless, remote communications with an associated dispenser and Ryan (USPGPub No. 20130206279 A1) discloses a nozzle for controlling the delivery of fluid to a container or reservoir for the exchange of security, identification, and transaction information between a container and a fluid delivery system and Sherwood (USPGPub No. 2002/0188382 A1) discloses a fluid transfer control systems of monitoring conditions of pump and valve operation and providing protective controls,  
	none of these references taken either alone or in combination with the prior art of record disclose fluid management system and communicate wirelessly with fluid management components to initiate a dispense event, in combination with the remaining elements and features of the independent claim 1. 

The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claim(s).
However, the Applicants' replies also make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 08/27/2021 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record (PTO-892 and 1449) and no statement is deemed necessary (see MPEP 1302.14). The terminal disclaimer filed on 08/27/2021 has been reviewed, accepted and recorded. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompanying the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Md Azad/
Primary Examiner, Art Unit 2119